PER CURIAM
Defendant petitions for reconsideration of our decision in State v. White, 211 Or App 210, 154 P3d 124 (2007). We grant reconsideration only to clarify a factual issue and otherwise adhere to our previous opinion.
In our prior opinion, we noted that the consent form at issue was not in the record. Id. at 217. However, we stated that the testimony from the investigator indicated that the form outlined a specific procedure by which to revoke consent. Id. at 219. Defendant argues that the testimony does not establish that the form outlined any procedure.
We disagree. The testimony from the officer indicated that one of the articles in the form gave defendant the ability to inform the officers that the consent has been revoked. That testimony, at the very least, allows an inference that the form did indeed describe a procedure by which consent could be revoked.
Reconsideration allowed; former opinion clarified and adhered to as clarified.